Hancock Fabrics, Inc. One Fashion Way Baldwyn, Mississippi 38824 February11, 2011 VIA EDGAR CORRESPONDENCE U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-4720 Attention: Mr. Ramin Olson Re: Hancock Fabrics, Inc. Form 10-K for the Fiscal Year Ended January 30, 2010 Definitive Proxy Statement on Schedule 14A Filed on April 27, 2010 Form 10-Q for the Fiscal Quarter Ended October 30, 2010 Response to SEC Comments dated January28,2011 File No. 001-09482 Dear Mr. Olson: We have received the Staff’s comment letter dated January28,2011 with respect to the above-referenced filings.Per your telephone conversation of earlier today with our counsel, W.Benjamin Barkley of Kilpatrick Townsend & Stockton, LLP, the Company proposes to respond to the Staff’s comment letter no later than February25, 2011, ten business days after the original response deadline requested in your comment letter. This new proposed response date is based on the need to accommodate the Company’s current efforts to complete and file its Annual Report on Form 10-K for its fiscal year ended January29,2011, and for various other reasons. If there are any questions or concerns about the Company’s proposed response date, please do not hesitate to contact the undersigned at (662)365-6112, or Mr. Barkley at (404)815-6569. Sincerely, HANCOCK FABRICS, INC. By: /s/ Robert W. Driskell Robert W. Driskell Executive Vice President, Chief Financial Officer
